Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
 Applicant's arguments filed 10/09/2021 have been fully considered but they are not persuasive. The Office after reviewing the applicant’s arguments respectfully disagrees with the applicant’s rationale and remarks supporting said arguments for the reasons stated below.  During patent examination, the pending claims must be "given their broadest reasonable interpretation {BRI} consistent with the specification." The Federal Circuit’s en banc decision in Phillips v. AWH Corp., 415 F.3d 1303, 1316, 75 USPQ2d 1321, 1329 (Fed. Cir. 2005) expressly recognized that the USPTO employs the "broadest reasonable interpretation" standard: 
The Patent and Trademark Office ("PTO") determines the scope of claims in patent applications not solely on the basis of the claim language, but upon giving claims their broadest reasonable construction "in light of the specification as it would be interpreted by one of ordinary skill in the art." In re Am. Acad. of Sci. Tech. Ctr., 367 F.3d 1359, 1364[, 70 USPQ2d 1827, 1830] (Fed. Cir. 2004). Indeed, the rules of the PTO require that application claims must "conform to the invention as set forth in the remainder of the specification and the terms and phrases used in the claims must find clear support or antecedent basis in the description so that the meaning of the terms in the claims may be ascertainable by reference to the description." 37 CFR 1.75(d)(1).

Further the Office notes that it is obligation of the applicant to actually argue why the prior art does not teach the claims as presently the applicant’s arguments amount 

               The applicant argues that prior reference used in the office action fails to teach all the limitations of claim 1, Cauwels et al., US Patent Application (20180157401)… the Applicant respectfully disagrees that Cauwels discloses said claim 1 and without acquiescing on the merits of the rejections, … the rejections are believed moot. The applicant states – “in contrast, in the claimed embodiments as reflected by the abovementioned features of claim 1, the first communication component is arranged in the body and the second communication component is arranged in the connector, and the first and second communication components are independent from each other. 

Response: The Office is not obligated to find a perceived structural design but rather it is seeking to disclose what the applicant has actually claimed and interpreted under BRI, the plain ordinary meaning of the words of the claim and the meaning of the terms of art as used in the claims readily understood by the skilled I the art.  The Office finds the applicant's attempt to parse the responses to a few limitations of claim 1 and ignoring the complete response to the claim language as interpreted under BRI to the whole of the claim limitations of claim 1, as unpersuasive.  
The Office has identified the active strap as the connector in the claim.  In describing said connector, Fig. 9 and Fig. 10, at paragraph [0120] of Cauwels –“in FIG. 10, the detachable electronic module 901 has been released from the attachment bay 1001, thus converting it to a stand-alone device that can be used individually by the ... providing wearable capabilities for the overall electronic device 900, ... Since it is an active device with hardware and a power source, the active strap 902 can remain on the wrist to monitor wellness or other conditions while the detachable electronic module 901 is not connected”. Fig. 10 clearly shows that the module is inserted into the active strap, which means that the actual NFC circuit component is physically inserted into the strap.  Further Cauwels discusses at 0065 -  "As will be shown in subsequent figures, in one or more embodiments, the electronic device 100 can be configured with various combinations of the following features: wide area network communication capabilities, 
However as discussed below the applicant does not actually claim two independent communications systems, one of which allows the connector to communicate with other devices independently, it simply claims components or parts that communicate.  There is nothing in the claim to prevent the components from being part of the same communication system, as an antenna or sensor component is clearly independent of a transmitter component, as understood by those of ordinary skill in the art. Further the attached 901 is “in” strap 902’s attachment bay and has wellness sensors “in” the strap as separate components, either would disclose the claim limitations.


    PNG
    media_image1.png
    599
    558
    media_image1.png
    Greyscale



	While the Office is limited in how much of the actual prior art can be recited into the responses included in the actual office action, the Office shall attempt to clarify the responses with support from the cited paragraphs and other paragraphs of Cauwel's specification as necessary to provide said clarity.  Further the Office notes that the applicant chose the words "independent", "component", "arranged", "in" and "between".  

	A "first and a second" communication component, even ones that are independent of each other, when reviewed under BRI and the plain language of the written claim, can be part of the same communication system.  A component is simply a part of a system (a system may have several components such as: an antenna or sensor to receive data signals, a transmitter to transmit, an input device and or a power source).  What the applicant does not do is specifically claim two independent communication systems.
	The words "arranged in" describe under BRI or its plain meaning would be to place inside of another object.  The term "between" in discussing communications is understood to mean that a signal will travel from the "connector" in this claim to an external device. The applicant does not appear to argue that a signal is not being sent from the connector to an external device by the communication components but rather that they are not independent or arranged in the connector.  The Office finds that under BRI the cited art teaches the claims as presented. Not only does Cauwels disclose sensors to monitor wellness of the user it also discusses hardware and power sources 
	The applicant states that - "As can be seen in Fig. 3 of Cauwels, circuit 303 and circuit 307 are connected with each other. Furthermore, paragraph [0109] of Cauwels merely recites that electronic device 900 includes circuits 303 and 307, but does not teach either arranging circuit 303 inside the detachable electronic module 901, or arranging circuit 307 inside the active strap 902." As discussed above the plain language of the claim limitations and interpreted under BRI alone show that the applicant simply discusses components that communicate and not independent stand-alone communications systems.  	 
	While the applicant does not claim stand-alone independent communication systems Cauwels active strap can be independent of the module/display 901 and communicate independently as described above. The strap is described as active and as such it should be apparent to one of ordinary skill in the art that the strap is powered and can transmit signals, as paragraph 0109 which was cited, discusses the strap being used to monitor wellness of the user. Further, an active strap as a wearable would be understood to, even without reading paragraph 0065 or 0120 of Cauwels specification, commonly include sensors, which communicate information about the user to other devices or over a network to external devices.  But said paragraphs makes clear, that the active strap can have separate or integrated communications.  It is the opinion of the Office that the prior art cited teaches the claims as presently presented and the applicant must do more to distinguish its claims from the teachings of prior art.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action: 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cauwels et al., US Patent Application (20180157401). 

Regarding Claim 1 Cauwels discloses a wearable electronic device, comprising: a body, the electronic device 100 of FIG. 1 is configured as a wristwatch having an active strap 102 and a detachable electronic module 101 [Cauwels para 0061]
comprising a display component, where a display area of the display component is on a surface of the body and is configured to output display contents the detachable electronic module 101 includes a display 103 configured to provide visual output having a presentation orientation 104 associated therewith [Cacuwels para 0064 and see Fig. 1]; and 
a connector, having a first accommodating space, wherein when the body is fixed with the connector, the body is in the first accommodating space the detachable electronic module 101 can be detached from the active strap 102 so that it can be coupled with, or can communicate or interface with, other devices. [Cauwels para 0063]; 
the connector is capable of forming a wearing ring; when the first accommodating space is empty, the body is separated from the connector A detachable electronic module 901 is coupled to an active strap 902 to form a wrist wearable device [Cauwels para 0109 and see Fig. 9]; 
a first communication component is arranged in the body and is configured for communication between the body and external devices a mobile communication circuit (303) [Cauwels para 0109 and See Fig. 3] the presentation module may present a prompt 1202 on the touch sensitive display 903 when the call was connected. [Cauwels para 0123]; and 
a second communication component is arranged in the connector and is independent of the first communication component, the second communication component being for communication between the connector and external devices. a near field communication circuit (307), [Cauwels para 0109] Using the near field communication circuit (307), the electronic device 900 can communicate with other electronic devices to provide "device to device" connectivity [Cauwels para 0113]


Regarding claim 2 Cauwels disclosed everything above (see claim1). In addition Cauwels discloses wherein the first communication component is further configured to establish a communication connection between the body and a first external device A near field communication circuit 707 can be included for communication with local area networks. [Cauwels para 0105] when the body is in a second accommodating space on the first external device the near field communication circuit 707 can be disposed in the outer portions of the active strap 102 [Cauwels para 0108] Turning now to FIG. 8, illustrated therein is a cut-away view of the active strap 102 that demonstrates illustrative locations of some of the components shown in FIG. 7. In this illustrative embodiment, the display (703) comprises a first display 803 disposed on a first side of the active strap 102 and a second display 804 disposed on a second side of the active strap 102. The first display 803 and the second display 804 are flexible displays, and cover substantial portions of the outer surface of the upper face of the active strap 102 [Cauwels para 0107]

Regarding claim 3 Cauwels disclosed everything above (see claim 2). In addition Cauwels discloses wherein the body further comprises: a first processing component, configured to switch the body from a first operating mode to a second operating mode after the body establishes the communication connection with the first external device The active strap 102 can include its own control circuit 701. The control circuit 701 can be operable with a memory 702. The control circuit 701, which may be any of one or more microprocessors, programmable logic, application specific integrated circuit device, or other similar device, is capable of executing program instructions associated with the functions of the active strap 102 [Cauwels para 0101]; and functions that the body can perform in the second working mode is fewer than functions that the body can perform in the first operating mode. the electronic device 900 can function in a telephone mode to not only serve as a personal communication device akin to a mobile telephone, but can also function in a health monitoring mode to also serve as a personal safety and security device capable of detecting falls, user accidents, user drowsiness, user sleep and sleep patterns the electronic device 900 is capable of sending and receiving emergency alert communication messages, as well as delivering alert notifications to the user. In one or more embodiments, the electronic device 900 can be configured to communicate with social networks to provide automatic wellness and other updates to friends or family. The wearable electronic device 900 functions as a wearable wireless communication device that is compact and includes wellness sensing capabilities. [Cauwels para 0109]

Regarding claim 4 Cauwels disclosed everything above (see claim 3). In addition Cauwels discloses wherein, the first processing component is further configured to switch the body from the second operating mode to the first operating mode after determining that the communication connection between the body and the first external device is disconnected. the detachable electronic module 901 has been released from the attachment bay 1001, thus converting it to a stand-alone device that can be used individually by the user or docked for use with other devices [Cauwels para 0120]

Regarding claim 5 Cauwels disclosed everything above (see claim 3). In addition Cauwels discloses wherein the second communication component is further configured to establish a communication connection between the connector and a second external device when a distance between the connector and the second external device is less than a preset distance threshold. the near field communication circuit 707 can be disposed within the attachment bay 801 as well. Alternatively, the near field communication circuit 707 can be disposed in the outer portions of the active strap 102. [Cauwels para 0108 and see Fig. 8]

Regarding claim 6 Cauwels disclosed everything above (see claim 5). In addition Cauwels discloses wherein the second communication component comprises: a Near Field Communication (NFC) chip, configured to simulate the connector into an NFC card, where the NFC card is configured to perform NFC between the NFC card and a card reading device. The near field communication circuit 307 can be disposed on a side of the detachable electronic module 101 opposite the mobile communication circuit 303. [Cauwels para 0090]

	Regarding claim 7 Cauwels discloses an electronic device, comprising: a plurality of second accommodating spaces, each second accommodating space configured to accommodate a body of a wearable electronic device the display (703) comprises a first display 803 disposed on a first side of the active strap 102 and a second display 804 disposed on a second side of the active strap 102. The first display 803 and the second display 804 are flexible displays, and cover substantial portions of the outer surface of the upper face of the active strap 102. [Cauwels para 0107]; and a third communication component, configured to establish a communication connection with the body when the body is arranged in the second accommodating space. A near field communication circuit 707 can be included for communication with local area networks. [Cauwels para 0105] The attachment bay 801 is configured for attachment to other electronic devices, ... the near field communication circuit 707 can be disposed within the attachment bay 801 as well. Alternatively, the near field communication circuit 707 can be disposed in the outer portions of the active strap 102. [Cauwels para 0108];
	 wherein the body comprises a display component, where a display area of the display component is on a surface of the body and is configured to output display contents the displays can present a color that is complementary to the colors worn by the user, thereby transforming the active strap 102 into a fashion accessory. Alternatively, the displays can present data, images, video, or other indicia to the user. [Cauwels para 0107 and see Fig. 8];
	the wearable electronic device further comprises a connector, wherein the connector has a first accommodating space and is capable of forming a wearing ring  FIG. 8, illustrated therein is a cut-away view of the active strap 102 that demonstrates illustrative locations of some of the components shown in FIG. 7. In this illustrative embodiment, the display (703) comprises a first display 803 disposed on a first side of the active strap 102 and a second display 804 disposed on a second side of the active strap 102 [Cauwels para 0107 and see also Fig 10]; 
	when the body is fixed with the connector, the body is in the first accommodating space  display (703) comprises a first display 803 disposed on a first side of the active strap 102 and a second display 804 disposed on a second side of the active strap 102. The first display 803 and the second display 804 are flexible displays, and cover substantial portions of the outer surface of the upper face of the active strap 102. [Cauwels para 0107]; 
	when the first accommodating space is empty, the body is separated from the connector  active strap 102 can include a display 703. In one embodiment, the display 703 comprises one or more flexible display devices [Cauwels para 0107]; 
	 a first communication component is arranged in the body and is configured for communication between the body and external devices The display is configured to provide visual output, images, or other visible indicia to a user. The display 703 can also be configured with a force sensor. Where configured with both, the control circuit 701 can determine not only where the user contacts the display 703, but also how much force the user employs in contacting the display 703. [Cauwels para 0102] when used with a light sensor (306) of a detachable electronic module (101) coupled to the active strap, the displays can present a color that is complementary to the colors worn by the user, thereby transforming the active strap 102 into a fashion accessory. Alternatively, the displays can present data, images, video, or other indicia to the user. [Cauwels para 0107]; 
 One or more microphones 706 can be included to receive voice input, voice commands, and other audio input. A single microphone can be included. Optionally, two or more microphones can be included for selective beam steering. As with the detachable electronic module (101) described above, a first microphone can be located on a first side of the active strap 102 for receiving audio input from a first direction, while a second microphone can be placed on a second side of the active strap 102 for receiving audio input from a second direction. In response to a sensor, perhaps located in the detachable electronic module (101), a user location direction can be determined. The control circuit 701 can then select between the first microphone and the second microphone to beam steer audio reception toward the user. Alternatively, the control circuit 701 can employ a weighted combination of the microphones to beam steer audio reception toward the user. [Cauwels para 0104]; 

Regarding claim 8 Cauwels disclosed everything above (see claim 7). In addition Cauwels discloses further comprising: a third processing component, configured to determine whether the communication connection between the electronic device comprising the third communication component and the body is established successfully Upon reconnection, the detachable electronic module 901 can retrieve such monitored data and process it or communicate it as directed by a particular application. [Cauwels para 0120]; and the third communication component is connected with the third processing component, and is further configured to send a first prompt message to a terminal device bound to the wearable electronic device when the communication connection between the electronic device comprising the third communication component and the body is established successfully. the presentation module can revert the presentation orientation to the initial orientation, thus indicating to the user that a call has been established. In addition, the presentation module may present a prompt 1202 on the touch sensitive display 903 when the call was connected. [Cauwels para 0123] Cauwels does send prompts when a new connection is established and would do so regardless of the first second or third form of communication to a display.

Regarding claim 9 Cauwels disclosed everything above (see claim 8). In addition Cauwels discloses wherein, the third communication component is further configured to send a second prompt message different from the first prompt message to the terminal device when the communication connection between the electronic device comprising the third communication component and the body fails to be established. This not only returns the presentation orientation to one that is generally most readily accessible by the user, but also serves as a notification that the non-user event has occurred. The control circuit can optionally take additional steps as well, such as presenting a prompt 1667 on the display after reverting the presentation orientation to the initial orientation [Cauwels para 0137]

the control circuit can be configured to perform other alterations in response to user input as well. The control circuit can be configured to alter one of a color, a resolution, a scaling, or a magnification of the visual output upon altering the presentation orientation in response to the user input. Other alterations will be obvious to those of ordinary skill in the art having the benefit of this disclosure.[Cauwels para 0135]

Regarding claim 11 discloses a method for information processing, which is applicable to an electronic device, the electronic device 100 of FIG. 1 is configured as a wristwatch having an active strap 102 and a detachable electronic module 101 [Cauwels para 0061] 
the method comprising: determining whether a communication connection between the electronic device and a body of a wearable device is established successfully the detachable electronic module 101 can be detached from the active strap 102 so that it can be coupled with, or can communicate or interface with, other devices. [Cauwels para 0063]; and 
when the communication connection between the electronic device and the body is established successfully, sending a first prompt message to a terminal device, the presentation module may present a prompt 1202 on the touch sensitive display 903 when the call was connected [Cauwels para 0123]
wherein the electronic device comprises: a plurality of second accommodating spaces, each second accommodating space configured to accommodate a body of a wearable electronic device the display (703) comprises a first display 803 disposed on a first side of the active strap 102 and a second display 804 disposed on a second side of the active strap 102. The first display 803 and the second display 804 are flexible displays, and cover substantial portions of the outer surface of the upper face of the active strap 102. [Cauwels para 0107]; and 
a third communication component, configured to establish a communication connection with the body when the body is arranged in the second accommodating space. A near field communication circuit 707 can be included for communication with local area networks. [Cauwels para 0105] The attachment bay 801 is configured for attachment to other electronic devices, ... the near field communication circuit 707 can be disposed within the attachment bay 801 as well. Alternatively, the near field communication circuit 707 can be disposed in the outer portions of the active strap 102. [Cauwels para 0108];
wherein the body comprises a display component, where a display area of the display component is on a surface of the body and is configured to output display contents the displays can present a color that is complementary to the colors worn by the user, thereby transforming the active strap 102 into a fashion accessory. Alternatively, the displays can present data, images, video, or other indicia to the user. [Cauwels para 0107];
FIG. 8, illustrated therein is a cut-away view of the active strap 102 that demonstrates illustrative locations of some of the components shown in FIG. 7. In this illustrative embodiment, the display (703) comprises a first display 803 disposed on a first side of the active strap 102 and a second display 804 disposed on a second side of the active strap 102 [Cauwels para 0107 and see also Fig 10]; 
	when the body is fixed with the connector, the body is in the first accommodating space  display (703) comprises a first display 803 disposed on a first side of the active strap 102 and a second display 804 disposed on a second side of the active strap 102. The first display 803 and the second display 804 are flexible displays, and cover substantial portions of the outer surface of the upper face of the active strap 102. [Cauwels para 0107]; 
	when the first accommodating space is empty, the body is separated from the connector  active strap 102 can include a display 703. In one embodiment, the display 703 comprises one or more flexible display devices [Cauwels para 0107]; 
	a first communication component is arranged in the body and is configured for communication between the body and external devices The display is configured to provide visual output, images, or other visible indicia to a user. The display 703 can also be configured with a force sensor. Where configured with both, the control circuit 701 can determine not only where the user contacts the display 703, but also how much force the user employs in contacting the display 703. [Cauwels para 0102] when used with a light sensor (306) of a detachable electronic module (101) coupled to the active strap, the displays can present a color that is complementary to the colors worn by the user, thereby transforming the active strap 102 into a fashion accessory. Alternatively, the displays can present data, images, video, or other indicia to the user. [Cauwels para 0107]; 
	a second communication component is arranged in the connector and is independent of the first communication component, the second communication component being for communication between the connector and external devices.Where included, the near field communication circuit 707 can be disposed within the attachment bay 801 as well. Alternatively, the near field communication circuit 707 can be disposed in the outer portions of the active strap 102.. [Cauwels para 0108]; 


Regarding claim 12 Cauwels disclosed everything above (see claim 11). In addition Cauwels discloses further comprising: when the communication connection between the electronic device and the body fails to be established, sending a second prompt message different from the first prompt message to the terminal device. This not only returns the presentation orientation to one that is generally most readily accessible by the user, but also serves as a notification that the non-user event has occurred. The control circuit can optionally take additional steps as well, such as presenting a prompt 1667 on the display after reverting the presentation orientation to the initial orientation [Cauwels para 0137]

the control circuit can be configured to perform other alterations in response to user input as well. The control circuit can be configured to alter one of a color, a resolution, a scaling, or a magnification of the visual output upon altering the presentation orientation in response to the user input. Other alterations will be obvious to those of ordinary skill in the art having the benefit of this disclosure.[Cauwels para 0135]

Regarding claim 14 Cauwels disclosed everything above (see claim 11). In addition Cauwels discloses further comprising: determining check-in information based on a state of the communication connection between the electronic device and the body; and sending the check-in information to a check-in system. Applications operable on the electronic device 900 can provide timely wellness and health reminders, such as when a user should ingest medicine or when the user should exercise. Further, wellness outcomes, such as the results of an exercise session, can be presented on the touch sensitive display 903. The wellness sensors (334) can be configured to monitor vital signals only upon predetermined criteria. For example, when the moisture detector (319) detects moisture, the wellness sensors (334) may presume the user is exercising and actuate vital sign monitoring. The wellness sensors (334) can be configured to make wellness recommendations based upon location, history, and/or activity. The wellness sensors (334) can be configured to provide early warnings that anticipate health events based upon data detected using onboard sensors. The wellness sensors (334) can be configured to automatically journal daily physical and wellness activity. The wellness sensors (334) can be configured to provide real time updates to trusted family members, friends, or medical service providers [Cauwels para 0116]

Regarding claim 15 Cauwels disclosed everything above (see claim 11). In addition Cauwels discloses a non-transitory computer-readable storage medium, having stored instructions therein that, when executed by a processor of an electronic device, cause the electronic device to implement the method for information processing The control circuit 301, which may be any of one or more microprocessors, programmable logic, application specific integrated circuit device, or other similar device, is capable of executing program instructions and methods described herein. [Cauwels para 0069]

Regarding claim 16 Cauwels disclosed everything above (see claim 15). In addition Cauwels discloses the non-transitory computer-readable storage medium, wherein the processor is further configured to execute the instructions to cause the electronic device to implement steps of when the communication connection between the electronic device and the body fails to be established, sending a second prompt message different from the first prompt message to the terminal device. This not only returns the presentation orientation to one that is generally most readily accessible by the user, but also serves as a notification that the non-user event has occurred. The control circuit can optionally take additional steps as well, such as presenting a prompt 1667 on the display after reverting the presentation orientation to the initial orientation [Cauwels para 0137]

Regarding claim 17 Cauwels disclosed everything above (see claim 15). In addition Cauwels discloses wherein the processor is further configured to execute the instructions to cause the electronic device to implement steps of receiving input information from the body, where the input information is determined by the body based on an input request of an input device acting on the body; and sending the input information to the terminal device bound to the wearable electronic device. . the control circuit can be configured to perform other alterations in response to user input as well. The control circuit can be configured to alter one of a color, a resolution, a scaling, or a magnification of the visual output upon altering the presentation orientation in response to the user input. Other alterations will be obvious to those of ordinary skill in the art having the benefit of this disclosure.[Cauwels para 0135] In response to the user input, the control circuit coupled to the display can be configured to alter 1665 the presentation orientation from the initial orientation. As shown in illustrative step 1602. [Cauwels para 0134]

Regarding claim 18 Cauwels disclosed everything above (see claim 15). In addition Cauwels discloses wherein the processor is further configured to execute the instructions to cause the electronic device to implement steps of determining check-in  Applications operable on the electronic device 900 can provide timely wellness and health reminders, such as when a user should ingest medicine or when the user should exercise. Further, wellness outcomes, such as the results of an exercise session, can be presented on the touch sensitive display 903. The wellness sensors (334) can be configured to monitor vital signals only upon predetermined criteria. For example, when the moisture detector (319) detects moisture, the wellness sensors (334) may presume the user is exercising and actuate vital sign monitoring. The wellness sensors (334) can be configured to make wellness recommendations based upon location, history, and/or activity. The wellness sensors (334) can be configured to provide early warnings that anticipate health events based upon data detected using onboard sensors. The wellness sensors (334) can be configured to automatically journal daily physical and wellness activity. The wellness sensors (334) can be configured to provide real time updates to trusted family members, friends, or medical service providers [Cauwels para 0116]


Regarding claim 19 Cauwels disclosed everything above (see claim 1). In addition Cauwels discloses wherein the connector is configured to form a wearing ring independently after the body is removed to thereby be worn by a user even if the body is removed from the first accommodating space. A detachable electronic module 901 is coupled to an active strap 902 to form a wrist wearable device [Cauwels para 0109 and see Fig. 9]

Regarding claim 20 Cauwels disclosed everything above (see claim 19). In addition Cauwels discloses wherein the body and the connector are configured to function normally as two independent parts upon separation of the body and the connector, to thereby be carried or worn by the user separately. In FIG. 10, the detachable electronic module 901 has been released from the attachment bay 1001, thus converting it to a stand-alone device that can be used individually by the user or docked for use with other devices. In addition to providing wearable capabilities for the overall electronic device 900, the active strap 902 can be used for a stand. Since it is an active device with hardware and a power source, the active strap 902 can remain on the wrist to monitor wellness or other conditions while the detachable electronic module 901 is not connected. [Cauwels para 0120]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT J MICHAUD whose telephone number is (571)270-3981. The examiner can normally be reached 8:30 - 5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Edouard can be reached on 571-272-7603. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT J MICHAUD/Examiner, Art Unit 2694